Case 1:19-cv-04821-LAP Document 69
                                68 Filed 04/17/20
                                         04/16/20 Page 1 of 3
Case 1:19-cv-04821-LAP Document 69
                                68 Filed 04/17/20
                                         04/16/20 Page 2 of 3
Case 1:19-cv-04821-LAP Document 69
                                68 Filed 04/17/20
                                         04/16/20 Page 3 of 3




   T.BSD#4DIMFTJOHFS




        April 17, 2020
